DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               B.M., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-2558

                              [April 15, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502013CJ003561A.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See C.C. v. State, 150 So. 3d 216, 219 (Fla. 4th DCA 2014)
(Warner, J., concurring specially).

STEVENSON, GERBER and CONNER, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.